Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/7/2022 has been entered.
 
DETAILED ACTION
1. 	This action is responsive to applicant’s amendment dated 2/7/2022.
2. 	Claims 1-10, 13 and 14 are pending in the case. 
3.	Claims 11 and 12 are cancelled. 
4.	Claims 1, 13 and 14 are independent claims. 



Applicant’s Response
.	In Applicant’s response dated 9/24/2021, applicant has amended the following:
a) Claims 1, 3-10, 13 and 14

	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “ordinary conversation message” in claim 6 is a relative term which renders the claim indefinite. The term “ordinary” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Examiner notes that the instant specification describes that if a conversation message does not contain a special character such as “@”, then it is considered to be an example of an “ordinary message”.   (see par. 75; After a conversation message belonging to the first conversation is obtained, it can be determined whether the conversation message is an ordinary conversation message, for example, it can be determined whether the conversation message contains a special character such as "@". If not, it is determined that the current conversation message is an ordinary conversation message.)

To overcome rejection, Examiner suggest an amendment defining the scope of the phrase “ordinary conversation message” within the claim (e.g., wherein ordinary conversation message omits an @ symbol from within the message” as described in par. 75) 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (hereinafter “Yang”), U.S. Published Application No. 20190212829 which is a continuation of PCT/CN2017/101251, filed 09/11/2017 which claims foreign priority to 201610830274.2 , filed 09/18/2016, in view of NPL, Outlook 20016 Manual (hereinafter “Outlook”), published August 1, 2018. 
Claim 1:
Yang teaches A method for sticking a conversation message at a portion of a window of an application for processing, the method comprising:  (e.g., pinning a message in an area of an application Figure 8 illustrates pinned messages par. 31; In the normal editing page displayed in FIG. 3, the user may input message content of a reminder message through an input field at the top. Moreover, a mode switching identifier (which is displayed as a "pushpin" icon in FIG. 3, but is not limited in the present disclosure) is provided on the upper right corner of the input field, and the user may configure the reminder message to be in a pin-to-top mode or a common mode.)
detecting whether an obtained operation meets a predetermined condition when a client determines that a first conversation in a current conversation list region of the window of the application is in a selected state;  (e.g., detecting whether a click operation is triggered for a selected reminder message (i.e., predetermined condition) when a client determines that a reminder message in the conversation list region (e.g., list of reminder messages in both “My Pinned Ding messages” area and “All Ding messages” area )  is in a selected state (e.g., selected to be in a pinned state or non-pinned state)  Figure 8; illustrates multiple conversations in a current conversation list region of the window  par. 61; When the user performs a trigger operation, such as a click, for the mode switching identifier, the mode switching identifier may be switched to a second identifier icon state 702 (such as a pinned state) 
and when the obtained operation meets the predetermined condition, displaying an icon  at a predetermined position in a sticky conversation region of the window of the application,(e.g., when the trigger operation occurs for a reminder message, displaying a “pinned” icon in at the top most region of the application window as illustrated in Figure 8,  Examiner considers the top area at which the reminder message is pinned to be an example of the sticky conversation region of the application window par. 61; When the user performs a trigger operation, such as a click, for the mode switching identifier, the mode switching identifier may be switched to a second identifier icon state 702 (such as a pinned state) displayed in FIG. 7, indicating that the corresponding reminder message is in a pin-to-top mode. par. 62; FIG. 8 includes two areas: a first presentation area 802 is "My pinned DING messages" area at the top, which is always located at the top of the reminder message presentation page to display pin-to-top reminder messages at the top; par. 63; As shown in FIG. 8, an identifier corresponding to a presentation mode of the reminder message may be displayed in a presentation area of the reminder message. For example, in a presentation area of a pin-to-top reminder message, a first identifier 806 corresponding to a pin-to-top mode may be displayed) 

    PNG
    media_image1.png
    724
    660
    media_image1.png
    Greyscale





wherein while the icon  is being displayed in the sticky conversation region of the window of the application, the first conversation is being displayed in the conversation list region of the window of the application. (e.g., while the “pinned” icon is being displayed in the top most area of the application window, the reminder message associated with the “pinned” icon is being displayed in the conversation list region of the application window as shown in Figure 8; par. 62; FIG. 8 includes two areas: a first presentation area 802 is "My pinned DING messages" area at the top, which is always located at the top of the reminder message presentation page to display pin-to-top reminder messages at the top; par. 63; As shown in FIG. 8, an identifier corresponding to a presentation mode of the reminder message may be displayed in a presentation area of the reminder message. For example, in a presentation area of a pin-to-top reminder message, a first identifier 806 corresponding to a pin-to-top mode may be displayed) 

Yang fails to expressly teach 
when the obtained operation meets the predetermined condition, displaying an icon identifying the first conversation synchronously at a predetermined position in a sticky conversation region of the window of the application,
wherein while the icon identifying the first conversation is being displayed in the sticky conversation region of the window of the application, the first conversation is being displayed in the conversation list region of the window of the application. (emphasis added). 
when the obtained operation meets the predetermined condition, displaying an icon identifying the first conversation synchronously at a predetermined position in a sticky conversation region of the window of the application, (e.g., when an operation is dragging a message into a reply email area within the Outlook application window, displaying an attachment icon identifying the message within a email list region, synchronously at a predetermined position in a attachment region of the Outlook application window. Examiner notes that a simplified example using Outlook was created to better explain the features of the Outlook Figures see Outlook page 14 “Customizing Reading pane” ) 
wherein while the icon identifying the first conversation is being displayed in the sticky conversation region of the window of the application, the first conversation is being displayed in the conversation list region of the window of the application. (e.g., while the attachment icon identifying the corresponding message displayed in the email list region of the application window, the corresponding message is displayed in the email list region of the application window see Outlook page 56 Attaching or Inserting Files) 

    PNG
    media_image2.png
    699
    1596
    media_image2.png
    Greyscale


In the analogous art of managing a plurality of messages, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display of messages pinned to the top most area of an application window as taught by Yang to be used as an attachment in a reply message as taught by Outlook, with a reasonable expectation of success, to yield predictable and expected results (e.g., sending an attachment in a reply email ). One of ordinary skill would have been motivated to combine the references in effort to better organize 

Claim 2 depends on claim 1:
Yang teaches wherein detecting whether the obtained operation meets the predetermined condition further comprises: 
detecting whether a sticky conversation option in a conversation processing menu currently displayed is selected; (e.g., detecting whether a tab for “All” messages in a menu currently displayed is selected as shown in Figure 8; par. 63;  As shown in FIG. 8, an identifier corresponding to a presentation mode of the reminder message may be displayed in a presentation area of the reminder message. For example, in a presentation area of a pin-to-top reminder message, a first identifier 806 corresponding to a pin-to-top mode may be displayed, and in a presentation area of a common reminder message, a second identifier 808 corresponding to a common mode may be displayed.)
or detecting whether an end position of a dragging operation obtained currently is located in the sticky conversation region of the window of the application.  (e.g., detecting whether an end position of a moving or dragging finger is in the area of the “pinned messages” area of Figure 8 par. 53; For example, the trigger operation may be a touch operation for a first entry identifier of the “DING” message tab, and the first entry identifier may include the text “DING” 602 and “pushpin” icon 604 displayed in FIG. 6, and so on.)


Yang/Outlook teaches further comprising, prior to displaying the icon identifying the first conversation synchronously at the predetermined position in the sticky conversation region of the window of the application: determining the predetermined position based on a current display position of each conversation in the sticky conversation region of the window of the application; (e.g., prior to selecting a top area message as an attachment as taught by Outlook, determining the position of the pinned message based on a current display position of each message in the common (i.e., “unpinned”)  and having a deadline (i.e., the position from unpinned message to pinned message is based on the deadline order par. 65; For example, when the pin-to-top reminder messages are of a task type, they may be arranged according to a corresponding deadline order, which is not limited in the present disclosure.)
or determining the predetermined position based on the end position of the obtained dragging operation. (e.g., when the end position of a moving or dragging finger (i.e. dragging operation) is in the area of the “pinned messages” and triggers an “unpinned” operation, the remaining pinned messages may shift in position order par. 53; For example, the trigger operation may be a touch operation for a first entry identifier of the “DING” message tab, and the first entry identifier may include the text “DING” 602 and “pushpin” icon 604 displayed in FIG. 6, and so on. Par. 64;  In this case, for the user, the pin-to-top reminder message looks like a corresponding reminder message “pinned” in the first presentation area 802 with the “pushpin,” and the common reminder message looks like a corresponding reminder message released to the second presentation area 804 after the “pushpin” is pulled out. As such, the “pin to top” 

Claim 4 depends on claim 1:
Yang/Outlook teaches further comprising, subsequent to displaying the icon identifying the first conversation synchronously at the predetermined position in the sticky conversation region of the window of the application: 
updating, when the first conversation is in the selected state, a display position of the first conversation in the sticky conversation region based on an end position of an obtained dragging operation of the window of the application. (e.g., after moving a top area message from email list area to an attachment area within the reply email as taught by Outlook, (see Outlook; page 14 “Customizing Reading pane” and page 56 Attaching or Inserting Files) display the end position of a moving or dragging finger (i.e. dragging operation) in the area of the “pinned messages” and triggers an “unpinned” operation, the remaining pinned messages may shift in position order as taught by Yang par. 53; For example, the trigger operation may be a touch operation for a first entry identifier of the “DING” message tab, and the first entry identifier may include the text “DING” 602 and “pushpin” icon 604 displayed in FIG. 6, and so on. Par. 64;  In this case, for the user, the pin-to-top reminder message looks like a corresponding reminder message “pinned” in the first presentation area 802 with the “pushpin,” and the common reminder message looks like a corresponding reminder message released to the second presentation area 804 after the “pushpin” is pulled out. 

Claim 5 depends on claim 1:
Yang/Outlook teaches further comprising, subsequent to displaying the icon identifying the first conversation synchronously at the predetermined position in the sticky conversation region of the window of the application: 
displaying an abbreviation of a name of the first conversation correspondingly at the predetermined position in the sticky conversation region. (e.g., subsequent to displaying the icon attachment identifying the first message at a predetermined position within the attachment area, allowing the user to edit the name of the icon to an abbreviation of a name as taught by Outlook see Outlook; page 14 “Customizing Reading pane” and page 56 Attaching or Inserting Files)


Claim 13:
Claim 13 is substantially encompassed in claim 1; therefore, Examiner relies on the same rationale set forth in claim 1 to reject claim 13. 

Claim 14:
Claim 14 is substantially encompassed in claim 1; therefore, Examiner relies on the same rationale set forth in claim 1 to reject claim 14. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yang/Outlook as cited above, and applied to claim 1, in view Mikan et al. (hereinafter “Mikan”), U.S. Published Application No. 20130121481 A1.
Claim 9 depends on claim 5:
Yang/Outlook teaches further comprising, subsequent to displaying the abbreviation of the name of the first conversation correspondingly at the predetermined position in the sticky conversation region: displaying,  the name corresponding to the first conversation in full at the icon of the first conversation.  (e.g., displaying a full name at an attachment icon, subsequent to editing a displayed abbreviated name to the full name see Outlook; page 14 “Customizing Reading pane” and page 56 Attaching or Inserting Files)

Yang/Outlook fails to expressly teach further comprising, subsequent to displaying the abbreviation of the name of the first conversation correspondingly at the predetermined position in the sticky conversation region:
However, Mikan teaches further comprising, subsequent to displaying the abbreviation of the name of the first conversation correspondingly at the predetermined position in the sticky conversation region: (e.g., selecting “view” (i.e., a focus matches a predetermined position) to display full name of abbreviated content near the icon 714c or indicative icons 722,720,724 of the message Mikan; par. 96; Messaging content 714 can also include a message 714b (or portion thereof) and/or multimedia 714c associated with the messaging content 714. Icon 714c can change in appearance based on a type of multimedia content attached to/included in messaging content 714. Par. 97; Display region 700 can also display buttons or icons 716, 718 that can be activated by a user of communication device 200, e.g., via interface component 110, for example, to close a notification of the messaging content; to close a pop-up screen; to view the entirety of the messaging content;  par. 98; In other aspect(s) illustrated by FIG. 7, display region 700 can display icons 722, 720, 724 indicative of the type of information displayed in the messaging content, notification, etc.)

	In the analogous art of displaying conversation messages, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the names that identify messages as taught by Yang/Outlook to include a focus that changes abbreviations to full names as taught by Mikan, with a reasonable expectation of success, to yield predictable and expected results (e.g., conserving screen real estate to display more details). One of ordinary skill would have been motivated to abbreviate known information to provide space for other unknown information such as other details of other messages in effort to save time in selecting the entire message to read based on the preview of content. 




Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yang/Outlook as cited above, and applied to claim 1, in view of Alten et al. (hereinafter “Alten”), U.S. Published Application No. 20150142897 A1.
Claim 10 depends on claim 1:
Yang/Outlook teaches comprising, subsequent to displaying the icon identifying first conversation synchronously at the predetermined position in the sticky conversation region of the window of the application: (e.g., subsequent to displaying the icon attachment identifying the first message at a predetermined position within the attachment area as taught by Outlook see Outlook; page 14 “Customizing Reading pane” and page 56 Attaching or Inserting Files)
Yang/Outlook fails to expressly teach
 determining, when a shortcut operation for opening any conversation in the sticky conversation region of the window of the application is obtained, a name of a second conversation corresponding to the shortcut operation based on a display position of each conversation in the sticky conversation region; and displaying conversation content corresponding to the name of the second conversation in a conversation message region of the window of the application.  (emphasis added)

However, Alten teaches determining, when a shortcut operation for opening any conversation in the sticky conversation region of the window of the application is obtained, a name of a second conversation corresponding to the shortcut operation based on a display position of each conversation in the sticky conversation region; and displaying conversation content corresponding to the name of the second conversation in a conversation message region of the window of the application.  (e.g., shortcut operation to display a group of related messages of a conversation as shown in Figure 18; par. 116; FIG. 18 shows a user interface related to grouping into conversations text messages that have been converted, modified, or copied so as to create corresponding emails in accordance with an embodiment of the present invention. Conversation 1804 is organized by sender. For example, it includes the three most recent text messages from Jane Smith, even though the messages relate to different subject matter.)


    PNG
    media_image3.png
    814
    701
    media_image3.png
    Greyscale


In the same field of endeavor, namely, prioritizing important messages, it would have been obvious to one of ordinary skill in the art before the effective date of the 





Allowable Subject Matter
Claim 6 would be allowable if an amendment is made to overcome 112 (b) rejection. (see office action)
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Response to Arguments
Prior Art Rejections

Applicant’s arguments, with respect to the previously cited prior art failing to disclose the new limitations has been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of newly applied “Outlook 2016” reference. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY ORR whose telephone number is (571)270-1308. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571)272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY ORR
Primary Examiner
Art Unit 2145

/HENRY ORR/Primary Examiner, Art Unit 2145